Citation Nr: 1539413	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-32 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for duodenal ulcer.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for chloracne.

5.  Entitlement to service connection for ischemic heart disease.

6.  Entitlement to service connection for sleep apnea.  

7.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

8.  Entitlement to service connection for peripheral neuropathy, left upper extremity.  

9.  Entitlement to an increased rating for diabetic cataracts, currently rated 10 percent disabling.

10.  Entitlement to an initial increased rating for bilateral hearing loss, currently rated 50 percent disabling.

11.  Entitlement to an initial increased rating for tinnitus, currently rated 10 percent disabling.

12.  Entitlement to an initial compensable rating for peripheral neuropathy, right lower extremity.

13.  Entitlement to an initial compensable rating for peripheral neuropathy, left lower extremity.

14.  Entitlement to a compensable rating for erectile dysfunction.  

15.  Entitlement to an increased rating for diabetes mellitus, currently rated 20 percent disabling.  

16.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.

17.  Entitlement to an initial increased rating for diabetic nephropathy, currently rated 10 percent disabling.  

18.  Entitlement to special monthly compensation (SMC) due to the need for aid and attendance and/or due to being housebound.

19.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  

20.  Entitlement to effective dates earlier than January 3, 2011 for the grant of service connection for peripheral neuropathy, bilateral lower extremities.  

21.  Entitlement to effective dates earlier than September 14, 2011 for the grant of service connection for PTSD, bilateral hearing loss, tinnitus, and diabetic nephropathy.  


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2011 rating decision, the RO granted entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, assigning separate noncompensable ratings, effective January 2011, and denied entitlement to service connection for sleep apnea.  In September 2011, the Veteran filed a notice of disagreement with regard to the disability ratings and effective date assigned; he also disagreed with the denial of service connection.  

In a March 2012 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 50 percent disability rating, bilateral hearing loss, assigning a 50 percent disability rating, tinnitus, assigning a 10 percent disability rating, and diabetic nephropathy, assigning a 10 percent disability rating, all effective September 14, 2011.  In March 2012, the Veteran filed a notice of disagreement with regard to the disability ratings and effective date assigned.  

In an April 2012 rating decision, the RO denied entitlement to service connection for ischemic heart disease.  In another April 2012 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of service connection for duodenal ulcer and hypertension; denied entitlement to service connection for peripheral neuropathy of the upper extremities; chloracne; and, skin cancer; and, denied increased ratings for diabetic cataracts, diabetes mellitus, erectile dysfunction; denied entitlement to SMC due to the need for aid and attendance/housebound status; and, denied entitlement to a TDIU.

In November 2012, a statement of the case was issued with regard to the following issues:  service connection for peripheral neuropathy, bilateral upper extremities; skin cancer, duodenal ulcer, ischemic heart disease, chloracne, sleep apnea, and hypertension; ratings assigned to diabetic cataracts, bilateral hearing loss, tinnitus, peripheral neuropathy, bilateral lower extremities, erectile dysfunction, and diabetes mellitus; and, SMC and a TDIU.  

The Veteran testified at a Board hearing in June 2015; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for duodenal ulcer; hypertension; skin cancer; chloracne; sleep apnea; and peripheral neuropathy of the bilateral upper extremities; entitlement to increased ratings for diabetic cataracts, bilateral hearing loss, peripheral neuropathy, bilateral lower extremities, diabetes mellitus; diabetic nephropathy; and, PTSD as well as entitlement to SMC due to the need for aid and attendance and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1.  The current single 10 percent evaluation assigned to tinnitus disability is the maximum schedular evaluation permitted under VA rating criteria. 

2.  In a March 1970 rating decision, the RO denied entitlement to service connection for duodenal ulcer; the Veteran did not file a notice of disagreement and no new and material evidence was received within one year.

3.  Additional evidence received since the RO's December 1969 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for duodenal ulcer.

4.  In an August 2004 rating decision, the RO denied entitlement to service connection for hypertension; the Veteran did not file a notice of disagreement and no new and material evidence was received within one year.

5.  Additional evidence received since the RO's August 2004 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension.

6.  Ischemic heart disease is not shown.

7.  The Veteran's erectile dysfunction is manifested by loss of erectile power without penile deformity.

8.  On January 3, 2011, the Veteran filed a claim of service connection for peripheral neuropathy, bilateral lower extremities.

9.  The record includes no communication from the Veteran or his representative received earlier than January 3, 2011, that constitutes either a formal or informal claim of service connection for peripheral neuropathy, bilateral lower extremities.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an increased schedular disability rating for the Veteran's tinnitus disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The December 1969 RO decision denying entitlement to service connection for duodenal ulcer is final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received since the March 1970 RO decision denying entitlement to service connection for duodenal ulcer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  The August 2004 RO decision denying entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002).

5.  New and material evidence has been received since the August 2004 RO decision denying entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

6.  The criteria for an award of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

7.  The criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2014).

8.  The criteria for an effective date earlier than January 3, 2011, for the grant of service connection for peripheral neuropathy, bilateral lower extremities, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

In a March 2012 rating decision, the RO granted entitlement to service connection for tinnitus, assigning a 10 percent disability rating, effective September 14, 2011.  The Veteran has appealed the disability rating assigned.

Under Diagnostic Code (DC) 6260 there is no provision for assignment of an increased schedular rating or a separate 10 percent evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.  

The Veteran's service-connected tinnitus has been assigned a 10 percent rating which is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  There is no legal basis upon which to award an increased rating nor separate schedular evaluations for tinnitus in each ear, thus the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  No useful purpose would be served by scheduling an examination since, regardless of examination findings, there is no basis under law for separate 10 percent ratings or a higher schedular rating for the Veteran's tinnitus disability.  

New & Material Evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 1969, the Veteran filed a claim of service connection for a duodenal ulcer.  In a March 1970 decision, the RO denied entitlement to service connection for duodenal ulcer.  The Veteran did not file a notice of disagreement.  Moreover, no new and material evidence was received within a year of issuance of the March 1970 rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In May 2004, the Veteran filed a claim of service connection for hypertension.  In an August 2004 rating decision, the RO denied entitlement to service connection for hypertension on the basis that it was not shown in service and was not due to his service-connected diabetes mellitus.  The Veteran did not file a notice of disagreement.  Moreover, no new and material evidence was received within a year of issuance of the March 1970 rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In September 2011, the Veteran filed a claim to reopen entitlement to service connection for duodenal ulcer and hypertension.  See 09/14/2011 VBMS entry, VA 21-4138 Statement in Support of Claim.

With regard to his duodenal ulcer, the Veteran testified that he suffered from epigastric pain in service which resulted in his duodenal ulcer.  See 06/19/2015 VBMS entry, Hearing Testimony at 4.  VA treatment records reflect that in December 1969 the Veteran was treated for a bleeding duodenal ulcer.  See 01/15/1970 VBMS entry, Medical Treatment Record - Government Facility.  In a November 2011 statement, the Veteran asserted that his hypertension was diagnosed prior to his diabetes mellitus, and that he sought treatment for hypertension in the 1970s and 1980s.  See 11/30/2011 VBMS entry, VA 21-4138 Statement in Support of Claim.  The Veteran's assertions were not previously of record and concern continuity of symptomatology.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The new evidence addresses elements of the claims not previously established; such evidence raises a reasonable possibility of substantiating the claims.

For the above reasons, the claims of service connection for duodenal ulcer and hypertension are reopened.  38 U.S.C.A. § 5108.  

Veterans Claims Assistance Act (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veteran Claims' (Court's) continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In January 2011, a VCAA letter was issued to the Veteran with regard to his claimed peripheral neuropathy, bilateral lower extremities.  In November 2011, a VCAA letter was issued to the Veteran with regard to his diabetes mellitus, including his associated erectile dysfunction.  In January 2012, a VCAA letter was issued to the Veteran with regard to ischemic heart disease.  Such letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VAOPGCPREC 1-2004; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the peripheral neuropathy, bilateral lower extremities, earlier effective date issue in this case is a downstream issue from that of the award of service connection, further VCAA notice is not required. 

The Board also finds that VA has complied with all assistance provisions of VCAA with regard to the ischemic heart disease and effective date issues.  The evidence of record contains the Veteran's service treatment records, and identified private and VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's ischemic heart disease, erectile dysfunction, and effective date claims.  The Veteran was afforded a VA examination in February 2011 with regard to his ischemic heart disease and erectile dysfunction.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the ischemic heart disease and earlier effective date issues on appeal.

Service connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Certain chronic diseases, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The evidence of record reflects that the Veteran had active service in the Republic of Vietnam during the applicable period, thus it is presumed that he was exposed to herbicides during active service.

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010); see 78 Fed. Reg. 173, 54763-66 (September 6, 2013).

Turning to the evidence of record, in February 2011, the Veteran underwent a VA ischemic heart disease examination; ischemic heart disease was not diagnosed.  The Veteran actually commented that he did not request the examination and that there was nothing wrong with his heart.  See 02/03/2011 VBMS entry, VA Examination.

Inasmuch as the VA examination shows that the Veteran does not have ischemic heart disease, or any other heart disorder, and treatment records on file do not reflect a diagnosis, service connection must be denied.  In short, the Veteran is not shown to have ischemic heart disease and the requirements for service connection are therefore not met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In so finding, the Board acknowledges that the Veteran is competent to report any observable symptomatology.  However, he lacks the medical expertise to conclude that such symptoms are manifestations of ischemic heart disease.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Again, the Veteran has specifically asserted that there is nothing wrong with his heart and he had not requested a heart examination.  Thus, the claim must be denied.




Increased rating

In a February 2004 rating decision, service connection was established for erectile dysfunction and a noncompensable rating was assigned October 28, 2003.  The Veteran was also awarded special monthly compensation for erectile dysfunction pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss of use of a creative organ effective October 28, 2003.  The Veteran claims an increased rating for erectile dysfunction.

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the Veteran's impotence would most appropriately be rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  As the Veteran's disability in this case is manifested by impotency without visible deformity of the penis, as confirmed by the objective medical evidence of record, a compensable rating is not warranted under that code.  Specifically, the February 2011 VA examination reflects a normal genitourinary examination, although the examiner commented that his penis had retracted into a large suprapubic fat pad.  The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  To obtain a compensable rating under Diagnostic Code 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, it is undisputed that the Veteran has loss of erectile power.  The rating criteria, however, also requires deformity of the penis to warrant a compensable evaluation.  Such has not been shown by any evidence of record.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

If might be argued that the absence of a specific code for erectile dysfunction in the rating code means the disability is manifested by symptoms not contemplated in the rating schedule.  Given that the Veteran's erectile dysfunction has not required hospitalization and could not possibly have interfered with his employment, referral for extraschedular consideration is not warranted.  Accordingly, the criteria for a compensable evaluation have not been met and the Veteran's claim is denied.

Earlier effective dates

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

On January 3, 2011, the Veteran submitted a claim of service connection for peripheral neuropathy affecting the legs and feet.  See 01/03/2011 VBMS entry, VA 21-4138 Statement in Support of Claim. 

In a June 2011 rating decision, the RO granted entitlement to service connection for peripheral neuropathy, bilateral lower extremities, assigning separate noncompensable ratings, effective January 3, 2011.  

The Veteran disagrees with the effective dates assigned to peripheral neuropathy, right and left lower extremities.

Initially, the Board notes that the Veteran does not assert that he filed a claim of service connection for peripheral neuropathy, bilateral lower extremities, prior to January 3, 2011; in fact neither the Veteran nor his attorney have offered any specific statements in support of his appeal for an earlier effective date.  Moreover, the submissions of record received prior to January 3, 2011, do not reference peripheral neuropathy of the bilateral lower extremities, or do not purport to claim service connection for this disorder.  Thus, there is no evidence that a formal or informal claim of service connection was received prior to January 3, 2011. 

The effective date corresponds to date of receipt of the Veteran's claim of service connection.  A prior diagnosis of peripheral neuropathy of the bilateral lower extremities is not relevant to the issue of an effective date, as the effective date assigned for an original claim for compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Moreover, the mere presence of medical evidence of a disability does not show an intent on the Veteran's part to seek service connection and therefore does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that although VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  While acknowledging that service connection for diabetes mellitus was established effective October 28, 2003 (see 02/09/2004 VBMS entry, Rating Decision - Narrative), records do not reflect a diagnosis of peripheral neuropathy of the lower extremities prior to the February 8, 2011 VA examination.  See 02/03/2011 VBMS entry, VA Examination; see also 12/20/2011 Virtual VA, CAPRI.  In the present case, the Veteran did not file a claim of service connection for peripheral neuropathy, bilateral lower extremities until January 3, 2011.  The evidence of record does not contain any documentation prior to this date reflecting an intent to claim service connection for this disability, nor does the Veteran contend that he filed a claim prior to such date.  Likewise, subsequent to the establishment of service connection for diabetes mellitus in the February 2004 rating decision, the Veteran did not claim any diabetic residuals prior to January 3, 2011, nor did he claim entitlement to an increased rating for diabetes mellitus until a September 2011 submission.  Consequently, there is no legal basis for assigning an effective date prior to January 3, 2011.

In summary, VA is not free to award a retroactive effective date prior to the date it receives a claim unless there is specific statutory or regulatory authority for such retroactive effective date.  As there is no such provision which authorizes VA to award benefits retroactively, his claim for an earlier effective date for the award of service connection for peripheral neuropathy, bilateral lower extremities, must be denied.  Based on the facts in this case, there is no legal basis for an effective date prior to January 3, 2011, for the award of service connection for peripheral neuropathy, bilateral lower extremities.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

For the above reasons, the Board concludes that an effective date earlier than January 3, 2011, for the grant of service connection for peripheral neuropathy, bilateral lower extremities, is not warranted.


ORDER

A disability rating in excess of 10 percent for tinnitus is denied.

New and material evidence having been received, the petition to reopen the claim of service connection for a duodenal ulcer is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for hypertension is granted.

Entitlement to service connection for ischemic heart disease is denied.

Entitlement to a compensable rating for erectile dysfunction is denied.

Entitlement to an effective date earlier than January 3, 2011, for the grant of service connection for peripheral neuropathy, bilateral lower extremities, is denied.


REMAND

Initially, the Board notes that a Report of Medical Examination, which may constitute the Veteran's service separation examination, has been associated with VBMS, however, the report is illegible.  See 07/02/2014 VBMS entry, STR-Medical at 9.  A readable copy must be associated with VBMS or Virtual VA.  

The Veteran's attorney noted that the Veteran had been seen by an outside doctor and requested that the record be kept open for 60 days to submit the records.  See 06/19/2015 VBMS entry, Hearing Testimony at 21.  No additional records were received.  The Veteran should be asked to identify the medical treatment provider referenced during the hearing and any other medical providers and upon obtaining an appropriate release the treatment records should be requested and associated with VBMS/Virtual VA.

Duodenal ulcer

As detailed hereinabove, the Veteran asserts that he suffered from epigastric pain during service which resulted in his duodenal ulcer.  See 06/19/2015 VBMS entry, Hearing Testimony at 4.  VA treatment records reflect that in December 1969, approximately two years after separation from service, the Veteran was treated for a bleeding duodenal ulcer.  See 01/15/1970 VBMS entry, Medical Treatment Record - Government Facility.  The Veteran should be afforded a VA examination to assess whether his duodenal ulcer is due to active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Hypertension

The Veteran asserts that he has hypertension due to stress.  See 11/30/2011 VBMS entry, VA 21-4138 Statement in Support of Claim.  Service connection is in effect for PTSD.  The Veteran should be afforded a VA examination to assess whether his hypertension is due to or aggravated by PTSD or any other service-connected disability.  38 C.F.R. § 3.310; see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Skin cancer & chloracne

The Veteran asserts that he had basal cell carcinoma on the corner of his eye and next to his nose.  See 06/19/2015 VBMS entry, Hearing Testimony at 13 and 11/30/2011 VBMS entry, VA 21-4138 Statement in Support of Claim.  His testimony is unclear with regarding to his chloracne assertions.  See 06/19/2015 VBMS entry, Hearing Testimony at 23.  The Veteran should be afforded a VA examination to assess the nature and etiology of any skin conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Sleep apnea

The Veteran testified that he had sleeping problems following military service.  See 06/19/2015 VBMS entry, Hearing Testimony at 15.  He should be afforded a VA examination to assess the nature and etiology of his claimed sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Peripheral neuropathy, bilateral upper extremities

The November 2011 VA examination report reflects no findings of peripheral neuropathy of bilateral upper extremities; however, the examiner checked the boxes indicating that he has moderate intermittent pain, paresthesias and/or dysesthesias, and numbness of the upper extremities.  See 11/30/2011 VBMS entry, VA Examination at 17.  In a November 2011 statement, the Veteran asserted that the pain in his shoulders and arms was unbearable, reporting that his arms go completely numb.  See 11/30/2011 VBMS entry, VA 21-4138 Statement in Support of Claim.  Due to the contradictory nature of the November 2011 VA examination report and the Veteran's assertions, he should be afforded a VA examination to assess the nature and etiology of his claimed peripheral neuropathy, bilateral upper extremities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Diabetic cataracts

In a November 2011 statement, the Veteran asserted that he should be compensated "something" with regard to his diabetic cataracts.  See 11/30/2011 VBMS entry, VA 21-4138 Statement in Support of Claim.  The Board notes that a 10 percent rating is currently in effect.  The Veteran's most recent VA examination pertaining to his cataracts was in December 2011.  The Veteran should be afforded a VA examination to assess the current severity of his diabetic cataracts.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

Bilateral hearing loss

The Veteran testified that his hearing loss is terrible.  See 06/19/2015 VBMS entry, Hearing Testimony at 20.  The most recent examination was in November 2011.  See 11/30/2011 VBMS entry, VA Examination at 38.  The Veteran should be afforded a VA examination to assess the severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

Peripheral neuropathy, bilateral lower extremities

The Veteran's peripheral neuropathy of the bilateral lower extremities is rated noncompensably disabling.  The Veteran testified, however, that he requires the use of a scooter due to being unable to walk as a result of his peripheral neuropathy.  See 06/19/2015 VBMS entry, Hearing Testimony at 8.  The Veteran's most recent examination was in November 2011.  See 11/30/2011 VBMS entry, VA Examination at 17.  The Veteran should be afforded a VA examination to assess the severity of his peripheral neuropathy, bilateral lower extremities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

Diabetes mellitus

The Veteran testified that he takes insulin 4 times per day; his diet is restricted; and, his doctor tells him to regulate his activities.  See 06/19/2015 VBMS entry, Hearing Testimony at 10.  The most recent VA examination was in November 2011.  See 11/30/2011 VBMS entry, VA Examination at 12.  The Veteran should be afforded a VA examination to assess the severity of his diabetes mellitus.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

SMC due to the need for aid and attendance

The Veteran seeks entitlement to SMC based on the need for the regular aid and attendance of another person.  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The Board finds that the Veteran should be scheduled for a VA examination to specifically assess his need for SMC due to aid and attendance.

TDIU

The Veteran was employed as a car salesman until in or about 2010.  See 12/06/2011 VBMS entry, VA Examination at 8 and 06/19/2015 VBMS entry, Hearing Testimony at 16.  From September 14, 2011, the Veteran's combined rating (80 percent) meets the schedular criteria for TDIU per § 4.16(a).  The Veteran asserts that his diabetes mellitus and associated peripheral neuropathy, bilateral lower extremities, his hearing loss, and his PTSD affect his ability to maintain full-time employment.  

Initially, the Veteran should be requested to complete a VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability regarding his periods of employment.  Then, an examiner should assess how the Veteran's diabetes mellitus with peripheral neuropathy, PTSD, and hearing loss affect his occupational functioning.  

PTSD, diabetic nephropathy, and effective date issues

As detailed previously, in a March 2012 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 50 percent disability rating, bilateral hearing loss, assigning a 50 percent disability rating, tinnitus, assigning a 10 percent disability rating, and diabetic nephropathy, assigning a 10 percent disability rating, all effective September 14, 2011.  In March 2012, the Veteran filed a notice of disagreement with regard to the disability ratings and effective date assigned.  The November 2012 statement of the case, however, only addresses the bilateral hearing loss and tinnitus ratings.  Remand is necessary for issuance of a statement of the case with regard to the ratings assigned to PTSD and diabetic nephropathy and the effective date assigned to the grant of service connection for PTSD, bilateral hearing loss, tinnitus, and diabetic nephropathy.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete a VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability regarding his periods of employment.

Request that the Veteran identify the "outside doctor" referenced at the Board hearing and any other medical providers.  Request that he complete a VA Form 21-4142 with sufficient information and authorization for VA to obtain any outstanding, pertinent private medical records.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Associate with VBMS or Virtual VA a clear and readable copy of the Veteran's service treatment records, to include a currently illegible/unreadable Report of Medical Examination.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of the claimed duodenal ulcer.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinions: 

Please state whether the Veteran's duodenal ulcer is at least as likely as not (50 percent or greater probability) due to active service, to include in-service epigastric symptoms.

Please provide reasons for the opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of the Veteran's hypertension.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinions: 

a)  Please state whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) due to active service, to include exposure to herbicides.

It is presumed that the Veteran was exposed to herbicides during active service in the Republic of the Vietnam.  

b)  Is hypertension at least as likely as not (50 percent or greater probability) caused by service-connected PTSD, or any other service-connected disability?

c)  Has hypertension at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected PTSD, diabetes mellitus, type II, or any other service-connected disability? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of the claimed skin cancer and chloracne.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinions: 

a)  Please state whether the Veteran has had or currently has chloracne.  If yes, please state the likely date of onset.  

b)  Please state whether chloracne is at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include exposure to herbicides, which is presumed in this case. 

c)  Please state whether skin cancer, to include basal cell carcinoma, is at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include exposure to herbicides. 

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of the Veteran's sleep apnea.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinions: 

a)  Please state whether the Veteran has sleep apnea.

b)  Please state whether any sleep apnea is at least as likely as not (50 percent or greater probability) due to active service.

c)  Is any sleep apnea at least as likely as not (50 percent or greater probability) caused by a service-connected disability?

d)  Has sleep apnea at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA neurological examination with a physician with appropriate expertise to assess the current severity of his peripheral neuropathy, bilateral lower extremities.  It is imperative that the examiner review the Virtual folder.  All clinical and special test findings should be clearly reported, and pertinent neurological findings should be reported.  

The examiner should identify any neurological findings in the right and left lower extremities and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature).  

The examiner should also describe how the Veteran's peripheral neuropathy, bilateral lower extremities, affects his functioning for any period from November 14, 2010.  The examiner should describe the types of limitations he would experience as a result of his peripheral neuropathy, bilateral lower extremities, which would prevent him from working in a job with the same physical requirements as his past work as a car salesman.  

Please state whether the Veteran has neuropathy of the right or left upper extremities.  Appropriate testing should be completed.

Please respond to the following:

a)  Is neuropathy of the right or left upper extremity at least as likely as not (50 percent or greater probability) caused by service-connected diabetes mellitus, type II?

c)  Has neuropathy of the right or left upper extremity at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected diabetes mellitus, type II? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The Board calls to the examiner's attention the November 2011 VA examination which reflects moderate intermittent pain, paresthesias and/or dysesthesias, and numbness of the upper extremities; the record as a whole must be considered in responding to this query.  

8.  AFTER all outstanding treatment records have been associated with the claims folder, the Veteran should be afforded a VA examination with an ophthalmologist to determine all eye/vision disabilities and manifestations attributable to his diabetic cataracts. The Virtual folder should be made available to the examiner for review in conjunction with the examination.  All appropriate diagnostic testing should be performed to determine the Veteran's central visual acuity of the eyes and the visual field of the eyes using Goldman Chart testing with the measurements provided for all relevant quadrants in the eyes, including any notations of diplopia if appropriate.  The completed Goldman charts must be included with the examination report.

The examiner should also describe how the Veteran's diabetic cataracts affects his functioning for any period from November 14, 2010.  The examiner should describe the types of limitations he would experience as a result of his diabetic cataracts which would prevent him from working in a job with the same physical requirements as his past work as a car salesman.  

Consider all pertinent evidence of record, including lay statements, and provide a rationale for any opinion.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

9.  Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The Veteran's Virtual folder should be reviewed in conjunction with the examination.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should also describe how the Veteran's bilateral hearing loss affects his functioning for any period from November 14, 2010.  The examiner should describe the types of limitations he would experience as a result of his bilateral hearing loss which would prevent him from working in a job with the same physical requirements as his past work as a car salesman.  

Consider all pertinent evidence of record, including lay statements, and provide a rationale for any opinion.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

10.  AFTER all available treatment records have been associated with the claims file; schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the current severity of his diabetes mellitus, type II.  

The examiner should review the claims file in conjunction with the examination.  

The examiner should indicate whether the Veteran's diabetes mellitus, type II requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the Veteran has hypoglycemic reactions or ketoacidosis episodes, the examiner should state how long they last and what kind of care is necessary.

The examiner should also describe how the Veteran's diabetes mellitus has affected his functioning for any period from September 14, 2010.  The examiner should describe the types of limitations he would experience as a result of his diabetes mellitus which would prevent him from working in a job with the same physical requirements as his past work as a car salesman.  

Consider all pertinent evidence of record, including lay statements, and provide a rationale for any opinion.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

11.  AFTER all available treatment records have been associated with the claims file; schedule the Veteran for a VA examination with a psychologist or psychiatrist to ascertain the current severity of the Veteran's PTSD.

The examiner should also describe how the Veteran's PTSD affected his functioning for any period from November 14, 2010.  The examiner should describe the types of limitations he would experience as a result of his PTSD which would prevent him from working in a job with the same physical requirements as his past work as a car salesman.  

Consider all pertinent evidence of record, including lay statements, and provide a rationale for any opinion.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

12.  The Veteran should be scheduled for a VA aid and attendance examination.  The Virtual folder should be made available to and reviewed by the examiner in connection with the examination.  The examiner is requested to provide an evaluation of all of the Veteran's disabilities on his capability for self care in his home.  The examiner's assessment must include, but not be limited to, evaluation of such conditions as:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or, incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  

The examiner should opine as to whether due to his service-connected disabilities (PTSD, diabetes mellitus, peripheral neuropathy of the lower extremities, diabetic cataracts, any other conditions service-connected subsequent to this Remand) the Veteran is so helpless as to be in need of regular aid and attendance.

The examiner should determine whether service-connected disabilities result in:

(a) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;

(b) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity;

(c) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(d) The loss or loss of use of one lower extremity together with the loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

13.  If any benefit on appeal is not granted in full, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

14.  Issue a statement of the case with regard to the issues of entitlement to an initial increased rating for PTSD; an initial increased rating for diabetic nephropathy; and, earlier effective dates for the grant of service connection for PTSD, bilateral hearing loss, tinnitus, and diabetic nephropathy.  These issues should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


